Citation Nr: 1140026	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-26 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for schizophrenic reaction, chronic, undifferentiated type (competent).  

2.  Entitlement to a total disability rating due to individual employability resulting from service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to March 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied the claim for an increased rating for schizophrenic reaction, chronic, undifferentiated type and TDIU.

In July 2010, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

In August 2010, the claim was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the October 2010 VA examination, the examiner cited to VA primary care records beginning in 2005, which revealed that the Veteran was continuously prescribed medication for psychiatric symptoms.  The examiner specifically cited an April 2006 treatment record where the Veteran reported a history of depression and indicated an interest in being evaluated as well as an April 2009 initial social work assessment.  The claims file does not contain any VA records after April 2005 and the July 2006 statement of the case and August 2011 supplemental statement of the case do no indicate that VA records after April 2005 were reviewed.  

Records created by VA are constructively of record and must be considered in adjudicating claims for VA benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the VA treatment records reviewed by the examiner appear to be relevant to the Veteran's claim for increased rating and TDIU, they must be obtained.  38 U.S.C.A. § 5103A(b)-(c) (West 2002); 38 C.F.R. § 3.159 (2011).   

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records pertaining to the Veteran's VA psychiatric treatment since 2005.  

2.  If records or other evidence show a change in the Veteran's disability, afford him a new VA examination to determine the current severity of the disability.

3.  If the benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


